UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number: 000-27739 Royal Quantum Group, Inc. (Exact name of registrant as specified in its charter) Nevada 77-0517966 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite #145, 251 MidPark Blvd S.E. Calgary, AB Canada T2X 1S3 (Address of principal executive offices) (Zip Code) (402) 288-4321 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, Par Value $.001 (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X ]Yes [ ] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] State issuer's revenues for its most recent fiscal year. $0. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) As of March 5, 2008, approximately $15,638,135. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. As of March 31, 2008, there were 40,965,338 shares of the issuer's $.001 par value common stock issued and outstanding. Documents incorporated by reference. There are no annual reports to security holders, proxy information statements, or any prospectus filed pursuant to Rule 424 of the Securities Act of 1933 incorporated herein by reference. Transitional Small Business Disclosure format (check one):[] Yes[ x ] No 1 PART I Item 1. Description of Business. Our Background.The Company was incorporated in Nevada in October, 1996, under the name PSM CORP, and was formed for the purpose of either merging with or acquiring an operating company with an operating history and assets.The Company ceased all operating activities during the period from October 22, 1996 to July 9, 1999 and was considered dormant. On July 9, 1999, the Company obtained a Certificate of renewal from the State of Nevada.On January 11, 2000, the company changed its name to Mentor On Call, Inc. On September 30, 2002, we entered into a Share Exchange Agreement with SuperYachts Holdings, Inc., a private Nevada corporation (“SuperYachts Holdings”), and its stockholders, to acquire 100% of the issued and outstanding shares of SuperYachts Holdings.In consideration for acquiring all of SuperYachts Holdings’ issued and outstanding shares, we agreed to issue its stockholders 15,000,000 shares of our common stock.Effective as of October 1, 2002, the Company’s name was changed to Platinum SuperYachts, Inc.At that point, our business direction included yacht building, sales, re-sales and yacht services, such as supplies, maintenance, and delivery as well as full-scale contracted care of yachts.The core business was intended to be the building of yachts in excess of 80 to 200 feet.We had planned to hire subcontractors on a per job basis for the construction of the vessels. We were not successful in the mega yacht industry due to two important factors.First, purchasers of yachts in the price range of our products were not interested in building with a manufacturer that was relatively new in the industry.The preference of the mega yacht buyer is to work with a builder that has a history in the business with product available for the client to view.Second, we were unable to close a financing large enough to allow the company to build a spec yacht.The ability to have a spec yacht available to show our clients the high quality craftsmanship of which we were capable would have significantly increased our ability to sell the product.As the share price of the Company’s common stock began to decrease, we were faced with the problem of significant shareholder dilution to secure a funding necessary to build a spec product.Management did not feel it was in the best interest of the shareholders to attempt a multi-million dollar financing while faced with such a low share price.Accordingly, we sold all of the Company’s assets related to the yacht business back to the former stockholders of PR Marine Inc. on September 29, 2005 in exchange for the former stockholders of PR Marine Inc. agreeing to cancel all of their outstanding shares of the Company.After completing the sale of the assets related to the yacht business we changed the name of the Company to Royal Quantum Group on January 10, 2006. Our Business. Royal Quantum Group Inc. is a public company trading on the OTCBB market under the symbol RYQG.Royal Quantum is focused on the acquisition, exploration and development of mineral or oil and gas and resource properties located within favorable geo-political climates. Our Properties.We currently do not own any property, nor do we hold any mining claims or other interests in any real property. In May 2007, we entered into a Purchase Agreement (“Agreement”) with U3, LLC (“U3”) to acquire a 100% interest in 1,540 acres that consist of 77 claims of prospective uranium property located adjacent to the Sheep Mountain Mine in Fremont County, Central Wyoming, approximately 90 miles southwest of Casper, Wyoming.We paid $10,000 to U3 when we executed the Agreement on May 28, 2007. On July 18, 2007, the Agreement was amended to specify that we make the following payments to U3 when the claim numbers (“WMC numbers”) were issued by the Bureau of Land Management (“BLM”) on each claim, and on each of an additional 100 claims within a three-mile radius of the claims: · $50,000 on or before October 1, 2007; · $50,000 on or beforeNovember 1, 2007; · $50,000 on or before December 1, 2007; and · $70,000 on or before January 15, The Amendment also provided for a closing on or before September 3, 2 Pursuant to the Agreement, we also agreed to issue 1,000,000 restricted shares of our common stock to U3 when the claims were transferred to us, clear of any liens or encumbrances.In addition, we agreed to begin a $150,000 work program on the Sheep Mountain Claim block before June 1, 2008, with the option to undertake an additional $150,000 work program on the claims if we paid an additional $200,000 in cash to U3 and issue an additional 500,000 restricted shares of our common stock to U3. Provided we elect to continue on or before June 1, 2009, we agreed to pay U3 a final $200,000 and issue an additional 1,250,000 restricted shares of our common stock to U3 and reserve a 2% NSR for U3 on any production from the claims. The Agreement also provides that we will register the shares we issued to U3 if we close a financing of more than $1,000,000. If we drop the claims at any point, the claims are transferred back to U3. However, we later agreed with U3 not to continue to acquire the claims as outlined above, due to delays in receiving WMC numbers on the claims, and we have requested U3 return the $10,000 as per the agreement terms.We did not issue any shares pursuant to this Agreement and as of the date of this report have also not received the $10,000. Subsequent to the period covered by this report, we have acquired an option to purchase a 6,000 acre Oil & Gas propertylocated in the state ofOhio, which includes 171 producing wells. The closing date of the transaction is on or before March 31, 2008 and is subject to financing.We are now in discussions to extend the closing date. Our Competition. The competition for acquiring mineral or oil and gas and resource properties for exploration and development is intense. We may not be able to compete successfully against current or future competitors. Our competitors vary in size and in the scope and breadth of the services they can offer to potential merger or acquisition candidates. We encounter competition from a variety of companies.
